Per Curiam.
February 4,1916, this court awarded the care and custody of the child of the parties to respondent “until the further order of this court.” [See 132 Minn. 467, 156 N. W. 1.] The case is again before us on further testimony taken before a referee under an order made on relator’s application. We have carefully read this testimony, with the result that we conclude that the new showing is not sufficient to warrant a change in the custody of the child. Instead of awarding the care and custody of the child to respondent “until the further order of this court,” as was done when the case was here before, the order is that respondent have its care and custody until the further order of the district court.